Case 1:18-cv-06658-JSR Document 891 Filed 07/23/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
IN RE PLATINUM-BEECHWOOD LITIGATION, ; Case No. 1:18-cv-06658 (JSR)
X
SENIOR HEALTH INSURANCE CMPANY OF :
PENNSYLVANIA,
Plaintiff,
v. : Case No. 1:18-cv-06658 (JSR)
BEECHWOOD RE LTD.., et al,
Defendants. :
x

 

STIPULATION AND ORDER OF VOLUNTARY DISMISSAL

IT IS HEREBY STIPULATED AND AGREED, pursuant to Rule 41(a)(1)(B) of the
Federal Rules of Civil Procedure, by and between the undersigned counsel for (a) Plaintiff
Senior Health Insurance Company of Pennsylvania, in Rehabilitation (“SHIP”), and (b)
Defendants Beechwood Re (in Official Liquidation), Beechwood Bermuda International Ltd., B
Asset Manager LP, Beechwood Re Investments LLC, Illumin Capital Management, LP, Moshe
M. Feuer, a/k/a Mark Feuer, Scott Taylor and Dhruv Narain (the “Beechwood Parties’), that all
claims asserted by SHIP against the Beechwood Parties, and all claims asserted by the
Beechwood Parties against SHIP in this action are voluntarily dismissed with prejudice and
without costs or attorneys’ fees against any party.

Dated: New York, New York
July 20, 2020

EAST\175383618.2
Case 1:18-cv-06658-JSR Document 891 Filed 07/23/20 Page 2 of 2

PRO UER P

 

Mark D. Har#is =
Stacey P. Eilbaum

Eleven Times Square

New York, NY 10036-8299
(212) 969-3000

Attorneys for Defendants Beechwood
Bermuda International Ltd., B Asset
Manager LP, Beechwood Re Investments
LLC, Illumin Capital Management, LP,
Moshe M. Feuer, a/k/a Mark Feuer, Scott
Taylor and Dhruv Narain

KLESTADT WINTERS JURELLER
SOUTHARD & STEVENS, LLP

By; Vow &. Ww colle of WS
John E. Jureller

 

200 West 41% Street

17" Floor

New York, New York 10036
Tel: (212) 972-3000

Email: jjureller@klestadt.com

Attorneys for Defendant Beechwood Re (In
Official Liquidation)

SO ORDERED:

 

Hon. Jed S. Rakoff, U.S.D.J.

EAST\175383618.2

DLA PIPER LLP (US)

Aidan M. McCormack (AMM 3017)
R. Brian Seibert (RS 1978)

By:

 

1251 Avenue of the Americas

New York, New York 10020

Telephone: (212) 335-4500

Facsimile: (212) 335-4501

Email: aidan.mccormack@dlapiper.com
brian.seibert(@dlapiper.com

James D. Mathias (admitted pro hac vice)
Ellen E. Dew (admitted pro hac vice)
The Marbury Building

6225 Smith Avenue

Baltimore, Maryland 21209-3600

(410) 580-3000
james.mathias@dlapiper.com

ellen.dew@dlapiper.com

Attorneys for Defendant
Senior Health Insurance Company of
Pennsylvania, in Rehabilitation

 
